 In the Matter of MILLER ABATTOIR COMPANYandPACKING HOUSEWORKERS UNION, LOCAL No. 5, A. F. OF L.In the Matter of MILLER ABATTOIR COMPANYandPACKING HOUSEWORKERS UNION, LOCAL 5, AFFILIATED WITH AMALGAMATED MEATCUTTERS & BUTCHER WORKMEN OF NORTH AMERICACases Nos. C-1125 and R-1131SUPPLEMENTAL DIRECTION OF ELECTIONJune 6, 1940On November 17, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Election 1in the above-entitled proceedings, ordering that the respondent ceaseand desist from certain unfair labor practices and take certainaffirmative action found necessary to effectuate the policies of theNational Labor Relations Act, 49 Stat. 449, and directing that anelection by secret ballot be conducted at such time as the Board shouldin the future direct under the direction and supervision of the Re-gionalDirector for the Second Region (New York City). TheRegional Director has since advised the Board that an election mayappropriately be held at this time.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Miller Abattoir Company, the election by secret ballot directedto be conducted by the Board's Direction of Election of November17, 1939, be conducted as early as possible but not later than thirty(30) days from the date of this Supplemental Direction of Election,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among the butchers and butchers' helpers, including117 N.L.R. B. 872.24 N. L. B. B., No. 35.-409 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe ice-box man, of Miller Abattoir Company, whose names appearon its pay roll immediately preceding the date of this SupplementalDirection of Election, including employees who did not work duringsuch pay-roll period because they were ill or on vacation, and em-ployees who were then or have since been temporarily laid off, butexcluding all other employees, to determine whether or not they desireto be represented by PackingHouseWorkers Local 5, affiliated withAmalgamated Meat Cutters & Butcher Workmen of North America,for the purposes of collective bargaining.[SAME TITLE]AMENDMENT TO SUPPLEMENTAL DIRECTION OFELECTIONJune 21, 1940On November 17, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision, Order, and Direction of Electionin the above-entitled proceeding.On June 6, 1940, the Board issueda Supplemental Direction of Election, directing that an election beconducted as early as possible but not later than thirty (30) daysfrom the date of the Supplemental Direction of Election, under thedirection and- supervision of the Regional Director for the SecondRegion (New York City). The Board having been advised by theRegional Director that a longer period within which to hold theelection is necessary, hereby amends the Supplemental Direction ofElection issued on June 6, 1940, by striking therefrom the words"not later than thirty (30) days from the date of this SupplementalDirection of Election" and substituting therefor the words "not laterthan fifty (50) days from the date of this Supplemental Directionof Election."MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Supplemental Direction of Election.24 N. L.R. B., No. 35a.